DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Auzerais et al. (US Patent Application Publication No. 2008/0272931) in view of Tilton et al. (US Patent Application Publication No. 2004/0060697).
In reference to claim 1, Auzerais discloses a method comprising:
providing an optical fiber 10 coiled about a bobbin 40 at a first location in a wellbore 1 in a subsurface formation 6, wherein a first end of the optical fiber 10 is communicatively coupled to a data processing system 12 (Fig. 1A, par. 0028);
pumping a first fluid through the wellbore 1, wherein a second end of the optical fiber 10 is dragged through the wellbore 1 via the pumped first fluid (par. 0028); and
monitoring, with the data processing system 12, a first wellbore condition based on a signal transmitted via the optical fiber 10 (pars. 0028 and 0029).
Auzerais does not make clear whether or not the monitoring occurs at least while the optical fiber is dragged through the wellbore.
Tilton discloses monitoring, with a data processing system 120, a first wellbore condition based on a signal transmitted via the optical fiber 80 at least while the optical fiber 80 is dragged through the wellbore (Fig. 4, pars. 0039 and 0040; parameters including location, movement, pressure, temperature, strain, and/or other monitored parameters; movement would inherently be measured while the optical fiber is being dragged).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to monitor wellbore conditions while the optical fiber is being dragged through the wellbore so that said parameters can be used to monitor the cementing operation while it is in progress.
In reference to claim 2, Auzerais discloses wherein pumping the first fluid through the wellbore 1 comprises pumping the second end of the optical fiber 10 to a second location in the wellbore (Fig. 1A, par. 0028), and wherein the second end of the optical fiber 10 engages with float equipment 8A at the second location (par. 0029, “the system of the invention comprises a means 61 to exchange the light pulse between the first optic fiber line 11 and the second optic fiber line 10”).
In reference to claim 3, Auzerais discloses pumping a second fluid through the wellbore 1, wherein pumping the first fluid comprises pumping the first fluid in a first direction (par. 0028, cement is pumped downwards) and wherein pumping the second fluid comprises pumping the second fluid in a second direction opposite the first direction (Fig. 1A, any fluid below plug 20 is circulated upwards out of the well).
In reference to claim 6, Auzerais discloses that the second end of the optical fiber 10 is coupled with a drag member 20 and wherein the drag member 20 is dragged through the wellbore via the pumped first fluid (Fig. 1A).
In reference to claim 7, Auzerais discloses transmitting the signal from the first end of the optical fiber 10 to the data processing system 12 (par. 0028).
In reference to claim 9, Auzerais discloses that pumping the first fluid through the wellbore 1 comprises a cementing operation (par. 0028).
In reference to claim 10, Auzerais discloses that the signal transmitted via the optical fiber 10 comprises at least one of a first optical signal transmitted to a first sensor 51 via the optical fiber 10 and a second optical signal transmitted from the first sensor 51 via the optical fiber 10 (par. 0029).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Auzerais et al. (US Patent Application Publication No. 2008/0272931) in view of Tilton et al. (US Patent Application Publication No. 2004/0060697) as applied to claim 1 above, and further in view of Ranjan et al. (US Patent Application Publication No. 2018/0252100).
In reference to claim 11, Auzerais fails to disclose: obtaining an electric signal for transmission; converting the electric signal to an optical signal; and transmitting the optical signal via the optical fiber; and wherein monitoring the first wellbore condition is based on the optical signal.
Ranjan discloses obtaining an electric signal for transmission (par. 0028, “electrical signals from the electric field sensors 22”); converting the electric signal to an optical signal (par. 0028, with signal transducer 72); and monitoring a wellbore condition based on the optical signal (par. 0028, “optical signals that are conveyed to earth's surface”).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to convert electrical signals to optical signals so that the signals can be transmitted on the optical fiber.

Claims 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Auzerais et al. (US Patent Application Publication No. 2008/0272931) in view of Tilton et al. (US Patent Application Publication No. 2004/0060697) and Kent et al. (US Patent Application Publication No. 2019/0153849).
In reference to claim 12, Auzerais discloses determining if a change is indicated in the first wellbore condition (par. 0044, “The change in temperature (or perhaps the rate of change of temperature at a static hydrostatic pressure), could then be used to indicate that the operation has occurred, that the cement has set, and that operations can proceed”).
Auzerais fails to disclose at least one of stopping a fluid flow or transmitting a transmission signal via the optical fiber.  
Kent discloses stopping a fluid flow based on a determination that a change is indicated (Fig. 3, steps 320 constitutes a determination of a change and step 322 would inherently be preceded by a stop in fluid flow of cement that was flowing prior to step 320).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to stop a fluid flow of cement when it is determined that the cement is properly located in the wellbore.

In reference to claim 13, Auzerais discloses an apparatus comprising: 
an optical fiber 10, wherein the optical fiber 10 is coiled about a bobbin 40 at a first location in a wellbore 1 in a subsurface formation 6 (Fig. 2A), wherein a first end of the optical fiber 10 is communicatively coupled with a data processing system 12, 
and wherein a second end of the optical fiber is attached to a drag member 20; 
a first sensor, wherein the optical fiber 10 comprises the first sensor (par. 0035, the fiber comprises a distributed temperature sensor).
Auzerais fails to disclose that the data processing system comprises a processor; and a machine-readable medium having program code executable by the processor; or
the data processing system operable to receive a first signal from the first sensor via the optical fiber while the optical fiber is being dragged through the wellbore by a first fluid; and monitor a first wellbore condition based on the first signal.
Kent discloses a data processing system comprising a processor; and a machine-readable medium having program code executable by the processor (par. 0124).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a processor and machine-readable media with program code executable by the processor so that the data processing system can process signals from the optical fiber.
Tilton discloses the data processing system 120 operable to receive a first signal from the first sensor 100 via the optical fiber 80 while the optical fiber 80 is being dragged through the wellbore by a first fluid (Fig. 4); and monitor a first wellbore condition based on the first signal (Fig. 4, pars. 0039 and 0040; parameters including location, movement, pressure, temperature, strain, and/or other monitored parameters; movement would inherently be measured while the optical fiber is being dragged).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to monitor wellbore conditions while the optical fiber is being dragged through the wellbore so that said parameters can be used to monitor the cementing operation while it is in progress.
In reference to claim 14, Auzerais discloses float equipment 8A at a second location in the wellbore 1 (Fig. 1A), wherein the drag member 20 is dragged by the first fluid to the second location in the wellbore 1 and wherein the drag member 20 physically attaches to the float equipment 8A at the second location (Fig. 1A, par. 0029, landing on collar 8A and exchanging data with optical line 11 constitutes physically attaching), and receives a second signal from the first sensor via the optical fiber 10 while the drag member 20 is physically attached to the float equipment 8A at the second location; and monitor a second wellbore condition based on the second signal (par. 0029, “a means 61 to exchange the light pulse between the first optic fiber line 11 and the second optic fiber line 10”; optical line 11 receives a second signal from sensor 51).  In combination with Kent, this would result in the program code executable by the processor causing the data processing system to perform the above steps.
In reference to claim 15, Auzerais does not make clear whether or not the data processing signal receives a third signal from the first sensor via the optical fiber while a second fluid is introduced into the wellbore, wherein the first fluid flows in a first direction and the second fluid flows in a second direction opposite of the first direction. 
Tilton discloses receiving a third signal from the first sensor 100 via the optical fiber 80 while a second fluid is introduced into the wellbore (par. 0038), wherein the first fluid flows in a first direction and the second fluid flows in a second direction opposite the first direction (par. 0008, a second fluid, “Drilling mud is pumped in behind the second dart 72 to move the second dart 72 down the working string” after the first fluid, cement; as generally understood in the art, the second fluid flows downwards to circulate the cement back upwards through the annulus to cement the wellbore).  In combination with Kent, this would result in the program code executable by the processor causing the data processing system to perform the above steps.
In reference to claim 16, Auzerais discloses one or more second sensors 51 (par. 0027, Fig. 1A) and monitoring a first wellbore condition based on the second signal received from the second sensor 51 (par. 0029).  In combination with Kent, this would result in the program code executable by the processor causing the data processing system to perform the above steps.
In reference to claim 17, Auzerais discloses monitoring a cementing operation (par. 0001, Fig. 1A).  In combination with Kent, this would result in the program code executable by the processor causing the data processing system to perform the above steps.
In reference to claim 18, Auzerais discloses that the sensor is at least one of a pressure sensor, a temperature sensor, a chemical sensor, a fiber Bragg grating, a pH sensor, an electrical conductivity sensor, and an optical sensor (par. 0012).
In reference to claim 20, Auzerais discloses determining if a change is indicated in the first wellbore condition (par. 0044, “The change in temperature (or perhaps the rate of change of temperature at a static hydrostatic pressure), could then be used to indicate that the operation has occurred, that the cement has set, and that operations can proceed”).
Auzerais fails to disclose at least one of stopping a fluid flow or transmitting a transmission signal via the optical fiber.  
Kent discloses stopping a fluid flow based on a determination that a change is indicated (Fig. 3, steps 320 constitutes a determination of a change and step 322 would inherently be preceded by a stop in fluid flow of cement that was flowing prior to step 320).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to stop a fluid flow of cement when it is determined that the cement is properly located in the wellbore.

Allowable Subject Matter
Claims 4, 5, 8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Barfoot et al. (US Patent Application Publication No. 2020/0041686) discloses a cementing system comprising a fiber optic line 122 connected to a drag member 116/146; James et al. (US Patent Application Publication No. 2012/0000655) discloses a line 36 coiled about a bottom 34; Fripp et al. (US Patent Application Publication No. 2014/0338438) discloses monitoring a cementing operation with a distributed fiber optic system (par. 0026).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



11/22/22